EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 5/19/2021. Claims 1-2,
4-9, 12-14, 16-18 and 20 are pending. Claims 3, 10-11, 15 and 19 have been cancelled. No claims have been withdrawn. No new claims have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/19/2021 has been entered.

The application has been amended as follows:

1. (Currently amended) A passenger seat assembly comprising:
a modular seat body comprising:
a backrest having a top end and a bottom end, wherein the bottom end is 
a headrest having an upper end and a lower end, wherein the lower end of the headrest is coupled to the top end of the backrest; and
a privacy shell  comprising:
a top end and a bottom end;
a first side panel extending between the top end and bottom end;
a second side panel extending between the top end and bottom end and distal from the first side panel; and
a back panel extending between the top end and bottom end and extending between the first side panel and the second side panel;
wherein the back panel is removably attached to the headrest such that the bottom end of the privacy shell is disposed above the top end of the backrest;
Page 2 of 13US2008 18267309 1Appl. No. 16/540,087Attorney Docket No.: 038398-1147547Amdt. Dated May 19, 2021Response to Office Action of March 19, 2021wherein the privacy shell extends from the lower end of the headrest in an upward direction along the headrest such that the top end of the privacy shell extends above the upper end of the headrest and at least a portion of the privacy shell extends in a forward direction relative to the forward-facing surface of the backrest;
and wherein [[a]] the aft-facing surface is not covered by the privacy shell.




a modular seat body comprising:
a backrest connected to a base, wherein the base is configured to sit on a floor of a vehicle, and wherein the backrest comprises a first side, a second side opposite from the first side, a forward-facing surface extending between the first side and the second side, and an aft- facing surface extending between the first side and the second side;
a headrest having an upper end and a lower end, wherein the lower end of the headrest is coupled to a top end of the backrest; and
a privacy shell comprising:
a top end and a bottom end;
a first side panel extending between the top end and bottom end;
a second side panel extending between the top end and bottom end and distal from the first side panel; and
a back panel extending between the top end and bottom end extending between the first side panel and the second side panel;
Page 6 of 13US2008 18267309 1Appl. No. 16/540,087Attorney Docket No.: 038398-1147547Amdt. Dated May 19, 2021Response to Office Action of March 19, 2021wherein the back panel is removably attached to the headrest such that the bottom end of the privacy shell is disposed above and spaced apart from the top end of the backrest ,
wherein  the privacy shell extends from the lower end of the headrest in an upward direction such that the upper end of the privacy shell extends above the upper end of the headrest and at least a portion of the privacy shell extends in a forward direction relative to the forward-facing surface of the backrest.

Claims 1-2, 4-9, 12-14, 16-18 and 20 are allowed.
Claims 3, 10-11, 15 and 19 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 5/19/2021 in light of the claim amendments filed on the same date are persuasive. In particular, page 2 of applicant’s Remarks point to the prior art not teaching or disclosing, alone or in combination the back panel being removably attached to the headrest such that the bottom end of the privacy shell is disposed above the top end of the backrest and such that the privacy shell extends from the lower end of the headrest as claimed. In Scherello et al. (US 20150028634), for example, the headrest is not attached to the headrest and the privacy shell does not extend from the lower end of the headrest. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635